DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 04/28/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11024069 and claims 1-20 of U.S. Patent No. 10726597. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application 
U.S. Patent No. 11024069
U.S. Patent No. 10726597

1. A computer-implemented method, comprising: 
1. A computer-implemented method, comprising: 
initiating an augmented reality (AR) session on a computing device; 
Claim 11… determining augmented reality (AR) content to be displayed…
…determining augmented reality (AR) content to be displayed… 
receiving image data representative of a scene in a physical environment; 
capturing image data representative of a scene; 
capturing, using a camera of a computing device, image data representative of a scene;
identifying an intersection between at least a first surface and a second surface detected in the physical environment, based at least in part on a detected boundary of the first surface, the second surface being less detectable than the first surface; and 
identifying a first surface in the scene; determining a boundary of the first surface represented in the image data that is indicative of a second surface intersecting the first surface; determining that the second surface is less detectable than the first surface; 
analyzing, using a visual odometry process, the image data to determine a horizontal surface represented in the image data; identifying an intersection between the horizontal surface and a vertical surface, a location of the vertical surface unable to be confirmed by the visual odometry process;

generating a virtual plane corresponding to the second surface; and rendering a virtual object for display at a location in a live view of the scene proximate the virtual plane.
generating a virtual plane locked at a position of the intersection and extending vertically; … causing the AR content to be displayed for a position in the scene proximate the virtual plane.


Limitations of claims 2-20 of instant application are taught by claims 2-20 of U.S. Patent No. 11024069 and claims 2-20 of U.S. Patent No. 10726597.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (US 20190051054 A1), in view of Ng-Thow-Hing (US 20130293582 A1).
Regarding Claim 11, Jovanovic discloses a computer-implemented method, comprising: 
initiating an augmented reality (AR) session on a computing device ([0002] “Aspects provided herein disclose electronic devices for generating a floorplan and/or ; 
receiving, from a camera of the computing device, image data representative of a scene in a physical environment ([0033] “In some instances, the electronic device comprises (i) a camera that captures a sequence of images from a sequence of poses of an indoor or outdoor space, (ii) a screen configured to allow a user of the electronic device to interact with the AR application” [0032] “Images/videos, and data related to the camera position and location, taken by the user during a live AR session are incorporated into the model(s).”); 
identifying an intersection between at least a first surface and a second surface detected in the physical environment, based at least in part on a boundary of the first surface (see the marked edge in Figs. 19-20. [0086] “The user marks additional corners around the perimeter of the floor, interacting with the interface via voice commands to start and end a series of linear segmental measurements across a wall of the living room (see FIGS. 18 and 19).”); and 
generating a virtual plane for the AR session (Fig. 1, step 115. [0034] “The floorplan is extended vertically to create infinite vertical planes representing walls 115.” [0087] “The floorplan is extended vertically to create infinite vertical planes representing walls.”).
Jovanovic does not expressly disclose the virtual plane being locked at a position along the boundary and extending proximate to the second surface.
However, in the same field of endeavor, Ng-Thow-Hing discloses the virtual plane being locked at a position along the boundary and extending proximate to the second surface (Fig. 5, [0072] “Graphical elements for display may be presented in various manners with reference to the surfaces of the virtual model 500. Examples of using the side surfaces as reference surfaces include: (i) using side walls 510, 514 to which the graphical elements are plastered, as illustrated by boxes 524, 528…”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of Jovanovic with the feature that the virtual plane is locked at a position along the boundary and extending proximate to the second surface. As taught by Ng-Thow-Hing, there are various manners in which graphical element may be presented for display with reference to the detected wall, and displaying elements proximate a location of the wall is one example of them.
Regarding Claim 12, Jovanovic and Ng-Thow-Hing disclose the computer-implemented method of claim 11, wherein the first surface is a horizontal surface (Jovanovic Fig. 18 and Fig. 19, the floor teaches a horizontal surface).
Regarding Claim 13, Jovanovic and Ng-Thow-Hing disclose the computer-implemented method of claim 11, wherein the second surface is a vertical surface (Jovanovic Fig. 18 and Fig. 19, the wall teaches a vertical surface).
Regarding Claim 14, Jovanovic and Ng-Thow-Hing disclose the computer-implemented method of claim 11, wherein the first surface is identified by a visual odometry process (Jovanovic [0033] “The devices, systems, methods and media disclosed herein do not require use of markers, and instead relies on visual inertial odometry platforms either brought into the smartphone as 3.sup.rd party software or native visual-inertial odometry (VIO) based software development kit (SDK), such as Apple's ARKit.”).
Claim 16, Jovanovic and Ng-Thow-Hing disclose the computer-implemented method of claim 11, further comprising: obtaining orientation information from the computing device; and utilizing the orientation information in the AR session ([0056] “In some embodiments, each image or video comprises world coordinates and/or an orientation of the camera relative to the fixed coordinate system (a transform matrix). Using the world coordinates and camera orientation, the images or videos taken during the session are placed in the three-dimensional (3D) model by the AR applications enabling the user to see where that image or frame of a video was taken in the context of the 3D model.”).
Regarding Claim 17, it recites similar limitations of claim 11. The rationale of claim 11 rejection is applied to reject this claim.
Regarding Claim 18, it recites similar limitations of claim 12. The rationale of claim 12 rejection is applied to reject this claim.
Regarding Claim 19, it recites similar limitations of claim 13. The rationale of claim 13 rejection is applied to reject this claim.
Regarding Claim 20, it recites similar limitations of claim 14. The rationale of claim 14 rejection is applied to reject this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613